Citation Nr: 0027858	
Decision Date: 10/20/00    Archive Date: 10/26/00	

DOCKET NO.  99-18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hallux valgus and 
bunion of the right great toe with total arthroplasty of the 
right first metatarsophalangeal joint, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from November 1988 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


REMAND

The veteran underwent surgical procedures related to his 
service-connected right great toe disability in September 
1998 and June 1999.  An August 1999 RO decision granted a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 (1999) from June 14, 1999, through the end of July 
1999.  In January 2000 the veteran submitted a statement, 
dated December 22, 1999, indicating his disagreement with the 
failure to award a 100 percent convalescence rating through 
the month of August 1999.  A statement of the case regarding 
an extension of the temporary total convalescence rating 
beyond July 31, 1999, has not been issued.  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2000 the veteran sustained a sprain of his right 
great toe joint.  Although an April 2000 VA treatment record 
reflects that he was released to return to work, the report 
of a May 2000 VA fee-basis examination indicates that 
symptoms continued to be suggestive of sprain and there was 
some report that there was instability with ambulation.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected hallux valgus and 
bunion of the right great toe with total 
arthroplasty of the right first 
metatarsophalangeal joint.  All indicated 
tests and studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected hallux 
valgus and bunion of the right great toe 
with total arthroplasty of the right 
first metatarsophalangeal joint, 
including whether this results in 
disability of the veteran's entire right 
foot.  If the examiner finds that there 
is disability of the right foot as a 
result of the service-connected hallux 
valgus and bunion of the right great toe 
with total arthroplasty of the right 
first metatarsophalangeal joint an 
opinion should be rendered regarding the 
degree of such foot disability, e.g., 
moderate, moderately severe, or severe.  
A complete rationale should be provided 
for any opinion offered.

2.  The RO should issue a statement of 
the case addressing the issue of 
entitlement to an extension of a 
temporary total rating beyond July 31, 
1999, pursuant to 38 C.F.R. § 4.30, based 
on convalescence.  All appropriate 
appellate procedures should then be 
followed.

3.  After the development requested has 
been completed, the RO should 
readjudicate the veteran's claim for an 
increased rating for his service-
connected right great toe disability.

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


